NO. 12-15-00192-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

                                                          §    APPEAL FROM THE 392ND
IN THE INTEREST
                                                          §    JUDICIAL DISTRICT COURT
OF D. D., A CHILD
                                                          §    HENDERSON COUNTY, TEXAS

                                        MEMORANDUM OPINION
         The trial court rendered a judgment terminating the parent-child relationship between
A.J. and D.D. See TEX. FAM. CODE ANN. § 161.001(b)(1) (West Supp. 2016). We previously
abated this appeal with instructions for the trial court to give proper notification pursuant to the
Indian Child Welfare Act (ICWA) and determine whether D.D. is an Indian child as defined by
the ICWA. See In re D.D., 12-15-00192-CV, 2016 WL 1082477, at *8 (Tex. App.—Tyler Feb.
29, 2016, no pet.). This proceeding is now reinstated.
         In the memorandum opinion and abatement order, we stated that if the trial court
determined that D.D. is not an Indian child, we would issue a judgment affirming the trial court’s
termination judgment. On September 8, 2016, the trial court found that proper notice was sent to
the tribes identified by A.J. and D.D.’s father, D.C.D., and evidence showed that the child, D.D.,
is not eligible for membership in these tribes. Thus, the trial court found that D.D. is not an
Indian child within the meaning of the ICWA. See 25 U.S.C.A. § 1903(4) (Westlaw through
Pub. L. No. 114-244). Accordingly, we affirm the judgment of the trial court.
                                                                  JAMES T. WORTHEN
                                                                     Chief Justice

Opinion delivered November 9, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.

                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         NOVEMBER 9, 2016


                                         NO. 12-15-00192-CV


                            IN THE INTEREST OF D. D., A CHILD


                                Appeal from the 392nd District Court
                      of Henderson County, Texas (Tr.Ct.No. 2014B-0084)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.